liGAUDIN, Judge.
This is an appeal by Stephanie Ellis from a district court judgment which, in part, (1) granted an Exception of No Cause of Action and (2) dismissed a second amended petition asking for punitive damages. We affirm.
Ellis was involved in an accident on October 10, 1991. Her auto collided with a tractor-trailer which was carrying hazardous materials; however, she was neither exposed to any hazardous material nor did the hazardous materials cause or contribute in any way to the accident.
This Court has ruled on this issue in Broussard v. Rogers, 628 So.2d 1361 (La.App. 5 Cir.1993), writs denied at 649 So.2d 378 (La.1995), and Adams v. Marathon Oil Co., 688 So.2d 75 (La.App. 5 Cir.1997). These cases held that punitive or exemplary damages under Louisiana Civil Code art. 2315.3 are not awarded when a plaintiffs injuries are not caused by the hazardous or toxic nature of the substance being transported or handled.
Ellis contends that the tractor-trailer’s driver was not properly rested — he had five hours of sleep prior to the accident — and that this constituted wanton and reckless conduct calling for punitive damages. The trial judge was not impressed with this argument, nor are we.
Following Broussard and Adams, we affirm the judgment dated January 9, 1998 insofar as it pertains to the exception of no cause of action and the second amended petition.
AFFIRMED.